DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 5-6, filed 12/10/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-18 directed to invention non-elected without traverse.  Accordingly, claims 11-18 are been cancelled.
Reasons for Allowance
Claims 1-5 and 10 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed electrode assembly, and the secondary battery comprising the same, are novel over the closest prior art – Kim (US 2015/0140381 A1 — see IDS), Yokoshima (US 2017/0288275 A1) and Yoshii (US 2020/0280071 A1).
None of the cited prior art, singly nor combined, teach or suggest a set of two cover tapes, each covering a respective portion of the active material that forms the half-coating portion and being attached to the a region of the first electrode plate which is exposed by a space provided between the set of two tapes, the space being centrally formed with respect to the half-coating portion. In particular, the prior art discloses either forming an electrode tab in the non-coated region of the first electrode plate half-coating portion and fully covering the tab and the exposed region with a single tape while being attached to the active material coating portions, or simply, a single tape covering the non-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724